DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2022 has been entered.

 Status of Claims
This action is in reply to the amendments and remarks filed on 10 August 2022.
Claims 1, 14, 25, 26 have been amended. 
Claims 11-13, 22-24 have been canceled. 
Claims 27, 28 are new.
Claims 1-10, 14-21, 25-28 are currently pending and have been examined.
Claims 1-10, 14-21, 25-28 are rejected.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 1, Applicant submits that “the Office has failed to identify an abstract idea that is allegedly recited by the claims.” Examiner respectfully disagrees.
In each Office Action, the Examiner has updated and explained the abstract idea in the “Under Step 2A Prong 1 . . .” section of the Claim Rejections - 35 USC § 101 section.  “Under Step 2A Prong 1, with respect to Claims 1-10, 14-21, 25-28, the independent claims (Claims 1, 14, 25, 26) are directed, in part, to receiving a search query; searching through a plurality of business records to identify at least one matching business record with a business profile at least partially matching the search query; providing the at least one matching business record for display to a user; receiving a selection of an intended recipient selected from the at least one matching business record; generating at least one payment option for transferring, from the user to the intended recipient, a payment amount specified by the user, wherein each of the at least one payment options includes: a payment type; a payment timing constraint, wherein the payment timing constraint indicates a length of time to process the payment type; and a transaction cost associated with the payment type; providing the at least one payment option for display to the user, including providing a visual indication whether any of the at least one payment options is unsuitable for processing the transferring of the payment amount from the user to the intended recipient; receiving a selection of one of the at least one payment option; and processing the transferring of the payment amount from the user to the intended recipient using the selected payment option.”.  Thereafter Examiner gives examples of various limitations that fit in the classes of abstract concepts.
 The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2A Prong 1, Applicant submits that “the claims as currently amended are not directed to ‘a mental process’”.  Examiner respectfully disagrees.
The pending claims disclose tasks that can be performed by the human mind or with pen and paper.  The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts. See 84 Fed. Reg. at 52 n.14.  For example, the claims disclose evaluating payment types, payment timing constraints, and transaction costs to provide at least one payment option; and also when searching through a plurality of business records to identify at least one matching business record with a business profile at least partially matching the search query.  These tasks may be performed by the human mind or with pen and paper.
  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2A Prong 2, Applicant submits that “the pending claims are integrated into a practical application.”  Examiner respectfully disagrees.
The recited judicial exception may be integrated into a practical application of the judicial exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The term “additional elements” is used for claim features, limitations, or steps that the claim recites beyond the identified judicial exception.  In the independent claims, the additional elements include the limitations “system,” “processor,” “computer,” “instructions,” “financial transaction system,” “user interface,” and “a non-transitory computer-readable medium”.
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
None of the additional limitations is sufficient to integrate the judicial exception.  The present claims are disclosing a business solution, not a technical solution to a technical problem.  The claims here do not recite an improvement for electronic devices.  Generating a payment option to allow the user to select, as in claim 1, does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.   The claim uses generic computer components and generic computer functionality to analyze business records, intended recipients, and transaction information, payment type information, payment timing constraints, and transaction costs (i.e., data) to draw conclusions about each payment type, and to provide information regarding possible payment options to choose from.  The claims disclose showing/telling a user which payment types may be used for a transaction.  Claim 1 merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Here, the additional limitations do not integrate the judicial exception into a practical application.
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2B, Applicant submits that “because the Office has failed to identify what the alleged abstract idea is, it cannot logically be determined what is “significantly more” than the abstract idea itself is not identified.”  Applicant also submits that “like in BASCOM, the claimed combination of additional elements presents a specific, discrete implementation of the alleged abstract idea”.  Examiner respectfully disagrees.
In Bascom, the claims were directed to the inventive concept of providing customizable Internet-content filtering which, under Step 2 of the Alice analysis, was found to transform the abstract idea of filtering content into a patent-eligible invention.  Although the underlying idea of filtering Internet content was deemed to abstract, under step 2 of the Alice analysis, the claims carved out a specific location for the filtering system, namely a remote Internet service provider (ISP) server, and required the filtering system to give users the ability to customize filtering for their individual network accounts. Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016). 
Unlike in BASCOM, the present claims do not disclose non-generic arrangement of known, conventional elements, as in BASCOM.  The claims are using a generic processor to analyze a search query, business records, intended recipients, and payment options in order to present possible payment options for the user to select from.   Because the Specification describes the additional elements in general terms, without describing the particulars, (for example, the Specification explains that the processor is a generic processor: [0032] Processor 210 may include or one or more known processing devices, such as, for example, a microprocessor. In some embodiments, processor 210 may include any type of single or multi-core processor, mobile device microcontroller, central processing unit, etc. In operation, processor 210 may execute computer instructions (e.g., program codes) and may perform functions in accordance with techniques described herein. Computer instructions may include routines, programs, objects,11 Customer No. 96,592 Attorney Docket No. 11360.0687-00000components, data structures, procedures, modules, and functions, which may perform particular processes described herein. In some embodiments, such instructions may be stored in memory 230, processor 210, or elsewhere.),  the claim limitations may be broadly but reasonably construed as reciting generic computer components and techniques.  The claims disclose analyzing a specific pieces of data when deciding which payment options to provide to users, which is something that a processor (a claim element) does.  The claims do not explain how this processor is doing anything significantly more than analyzing payment types, payment timing constraints, and transaction costs in order to present the best options and/or payment options that are suitable for the user to use for a transaction.  The claim is reciting various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements.
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2B, Applicant submits that “amended claim 1 is subject matter eligible under 25 U.S.C. § 101 for similar reasons a claim 2 of Example 35 f the Subject Matter Eligibility Examples.” Examiner respectfully disagrees.
Claims 2 of Example 35 describes a process that differs from routine and conventional sequence of events normally conducted by the ATM verification.  Claim 2 of Example 35 recites the additional limitations of obtaining customer‐specific information from a bank card, a processor comparing data, generating a random code and transmitting it to the customer’s mobile communication device, and the processor reading an image that was generated by the customer’s mobile communication device in response to receipt of the random code, where the image includes encrypted code data.  The encrypted code data from the image is then used by the processor to verify the customer’s identity by decrypting the code data and analyzing the decrypted code data.  The combination of the steps (e.g., the ATM providing a random code, the mobile communication device’s generation of the image having encrypted code data in response to the random code, the ATM’s decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of the code data) operates in a non‐ conventional and non‐generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone.  In combination, these steps do not represent merely gathering data for comparison or security purposes, but instead set up a sequence of events that address unique problems associated with bank cards and ATMs (e.g., the use of stolen or “skimmed” bank cards and/or customer information to perform unauthorized transactions). Thus, like in BASCOM, the claimed combination of additional elements presents a specific, discrete implementation of the abstract idea.  Further, the combination of obtaining information from the mobile communication device (instead of the ATM keypad) and using the image (instead of a PIN) to verify the customer’s identity by matching identification information does not merely select information by content or source, in contrast to Electric Power, but instead describes a process that differs from the routine and conventional sequence of events normally conducted by ATM verification, such as entering a PIN, similar to the unconventional sequence of events in DDR.  The additional elements in Claim 2 of Example 35 thus represent significantly more (i.e., provide an inventive concept) because they are a practical implementation of the abstract idea of fraud prevention that performs identity verification in a non‐conventional and non‐generic way, even though the steps use well‐known components (a processor and mobile communication device).
Unlike Claim 2 of Example 35, the amended claims do not explain how the process of analyzing data, such as payment types, payment timing constraints, and transaction costs, is different from how payment recommendations have been performed before.  A typical payment recommendation analyzes data in order to present options that may provide the user with the most points, adhere to rules the user has set for payment options at specific establishments, ensures that the user has sufficient funds to cover a purchase, the funds will pay out in time, and/or the like.  Therefore, the amended claims do not explain how analyzing payment types, timing constraints, and transaction costs is significantly more than how payment recommendations have worked in the past.  The claims do not disclose steps that are different than gathering data, analyzing data, and presenting a result.  There is nothing significantly more, similar to “using an image instead of a PIN to verify a user” from Claim 2 of Example 35, in the amended claims to perform the analyzing steps to present payment options.
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-10, 14-21, 25-28 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 14-21, 25-28, are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claims 1 and 14 are directed to systems comprising a series of components and Claims 25 and 26 are directed to methods comprising a series of steps. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-10, 14-21, 25-28, the independent claims (Claims 1, 14, 25, 26) are directed, in part, to receiving a search query; searching through a plurality of business records to identify at least one matching business record with a business profile at least partially matching the search query; providing the at least one matching business record for display to a user; receiving a selection of an intended recipient selected from the at least one matching business record; generating at least one payment option for transferring, from the user to the intended recipient, a payment amount specified by the user, wherein each of the at least one payment options includes: a payment type; a payment timing constraint, wherein the payment timing constraint indicates a length of time to process the payment type; and a transaction cost associated with the payment type; providing the at least one payment option for display to the user, including providing a visual indication whether any of the at least one payment options is unsuitable for processing the transferring of the payment amount from the user to the intended recipient; receiving a selection of one of the at least one payment option; and processing the transferring of the payment amount from the user to the intended recipient using the selected payment option.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when evaluating payment types, payment timing constraints, and transaction costs to provide at least one payment option and also when searching through a plurality of business records to identify at least one matching business record with a business profile at least partially matching the search query; business relations and legal obligations occur when processing the transferring of the payment amount from the user to the intended recipient using the selected payment method; and managing relationships occur when following rules to search through a plurality of business records to identify at least one matching business record with a business profile at least partially matching the search query. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “system,” “processor,” “computer,” “instructions,” “financial transaction system,” “user interface,” and “a non-transitory computer-readable medium” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computer to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-10, 15-21, 27-28 are directed to explaining more about what data is analyzed during the generating the at least one payment option.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  In addition, the dependent claims do recite additional elements: “application program interface (API),” “repository,” “centralized repository”.   However, like above, the additional elements in the steps are recited at a high-level generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14-21, 25-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2010/0042537 A1) hereinafter Smith, in view of Calinog et al. (US 2020/0034813 A1) hereinafter Calinog, in view of Magruder et al. (US 2012/0239556 A1) hereinafter Magruder.
Claims 1, 14, 25, 26
Smith discloses the following limitations:
 (Currently Amended) A computer-implemented system, comprising: a non-transitory computer-readable medium configured to store instructions; and at least one processor configured to execute the instructions to perform operations comprising: receiving a search query; searching through a plurality of business records to identify at least one matching business record with a business profile at least partially matching the search query; providing the at least one matching business record for display to a user via a user interface; (see at least [0021] [0032]-[0038] [0005] [0007] [0022]-[0028] [0057]-[0073] Fig. 1; Fig 5A.  Smith discloses an electronic bill payment system with variable payment options.  Smith discloses the electronic bill payment system opens a screen on a graphical user interface to allow a user to search for a bill payment.  Smith discloses data is stored in a database/storage.  The database includes historical payment bills and payment account information.).
receiving a selection of an intended recipient selected from the at least one matching business record; (see at least 0021] [0032]-[0038] [0005] [0007] [0022]-[0028] [0057]-[0073] Fig. 1; Fig 5A.  Smith discloses an electronic bill payment system with variable payment options.  Smith discloses the electronic bill payment system opens a screen on a graphical user interface to allow a user to search for a bill payment.).  Smith discloses the interface accepts a payer selection.).
generating at least one payment option for transferring, from the user to the intended recipient, a payment amount specified by the user, (see at least Fig. 5A; [0005] [0007] [0022]-[0028] [0057]-[0073].  Smith discloses a Payment Option Generator.  Smith discloses presenting at least one payment option to payer on interface, including option based on payment window selected with current date (e.g., July 10, 2007) as payment dates; also present option for next following payment window; e.g., Option 1: July 10-28 pay $100 + $5 fee; Option 2: July 29-30 pay $100 + $10 fee.).
providing the at least one payment option for display to the user via the user interface, (see at least Fig. 5A Fig. 3; Fig, 4A; Fig. 4B; [0005] [0007] [0022]-[0028] [0043]-[0049] [0057]-[0073].  Smith discloses a Payment Option Generator.  Smith discloses presenting at least one payment option to payer on interface, including option based on payment window selected with current date (e.g., July 10, 2007) as payment dates; also present option for next following payment window; e.g., Option 1: July 10-28 pay $100 + $5 fee; Option 2: July 29-30 pay $100 + $10 fee.).
 receiving a selection of one of the at least one payment option; and (see at least Fig. 5A; Fig. 5B; [0007] [0022] [0057]-[0073] [0035].  Smith discloses the payer selects a presented option.).
processing the transferring of the payment amount from the user to the intended recipient using the selected payment option.  .  (see at least Fig. 5B; [0061]-[0086] [0035].  Smith discloses the Financial Institution and Third Party Server receives payer account data to initiate a payment transaction and the funds are transferred.).

Smith teaches the limitations shown above.  Smith fails to specifically explain details of analyzing data for the payment options.
However, Calinog discloses the following limitations:
A computer-implemented system, comprising: a non-transitory computer-readable medium configured to store instructions; and at least one processor configured to execute the instructions to perform operations comprising: receiving a search query; searching through a plurality of business records to identify at least one matching business record with a business profile at least partially matching the search query; providing the at least one matching business record for display to a user via a user interface; (see at least [0038] [0016] [0023]-[0025] [0042]-[0048] [0052] [0054] [0057]-[0063] [0074] [0089].  Calinog discloses a system and method for scheduling business-to-individual payments.  Calinog discloses a payee logs onto his account.  He searches for an upcoming payment to a Payer.  A list of Payers is generated based on bills stored in a data storage.  Calinog discloses finding bills to determine the amount of funds that a payer owes a payee and/or an amount of funds that a payee owes a payer.).
generating at least one payment option for transferring, from the user to the intended recipient, a payment amount specified by the user, providing the at least one payment option for display to the user via the user interface, (see at least Fig. 4A; Fig. 4B; [0023]-[0025] [0042]-[0048] [0052] [0054] [0058]-[0063] [0074] [0089].  Calinog discloses that data is examined from the payee’s data source (i.e., their accounts at their banks)/account balances.  The accounts will be examined to determine the payee and payer’s cash flows.  The type of business the payer runs is also a consideration (some businesses (e.g., catering company) require a deposit to purchase materials (i.e., food) before an event).  Furthermore, the payee and payer’s preferences of payments timeline will be analyzed.  Calinog discloses analyzing payee account data, payer account data, preferences, and historical data to generate consensus payment terms.).
 receiving a selection of one of the at least one payment option; and processing the transferring of the payment amount from the user to the intended recipient using the selected payment option.  .  (see at least Fig. 2; Fig. 4B; [0068]-[0070].  Calinog discloses initiate an electronic funds transfer on a date selected from consensus schedule.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith to incorporate the teachings of Calinog and specifically disclose how to analyze the account data and other data gathered because doing so would help analyze the payer and the payee’s business in order to generate payment options that suit both the payer and the payee (for example: if a payee is a catering company and needs some money upfront for the catering order) (see at least Calinog [0014]-[0016] [0022] [0042]). 

Smith/Calinog teach the limitations shown above.  Smith/Calinog fail to specifically disclose a payment timing constraint indicates a length of time to process the associated payment option and providing a visual indication whether any of the at least one payment options is unsuitable for processing the transferring of the payment amount.
However, Magruder discloses the following limitations:
generating at least one payment option for transferring, from the user to the intended recipient, a payment amount specified by the user, wherein each of the at least one payment options includes: a payment type; a payment timing constraint, wherein the payment timing constraint indicates a length of time to process the payment type; and a transaction cost associated with the payment type; (see at least [0018]-[0021] [0024] [0028] [0031] [0033]-[0035] [0044]-[0045] [0049] [0052]-[0054] [0082].  Magruder discloses a latency payment settlement that assists a user in selecting a payment method to choose for a transaction after analyzing the transaction cost, buffer costs and exchange rate costs (i.e., transaction costs associated with the payment type), payment accounts available for use, and the latency period in which the merchant wants to be paid and the payment account will pay.  Magruder discloses the latency payment settlement will assist a user in determining a path for paying for an item using one selected payment account/method, or multiple in order to take advantage of deals.  Magruder discloses that an average latency period between the two locations will be determine din order to recommend a payment account/method that will ensure the merchant gets paid when the merchant prefers to be paid.). 
providing the at least one payment option for display to the user via the user interface, including providing a visual indication whether any of the at least one payment options is unsuitable for processing the transferring of the payment amount from the user to the intended recipient; (see at least [0018]-[0021] [0024] [0028] [0031] [0033]-[0035] [0044]-[0045] [0049] [0052]-[0054] [0082] Fig. 1A.  Magruder discloses a latency payment settlement that assists a user in selecting a payment method to choose for a transaction after analyzing the transaction cost, buffer costs and exchange rate costs (i.e., transaction costs associated with the payment type), payment accounts available for use, and the latency period in which the merchant wants to be paid and the payment account will pay.  Magruder discloses that all of the user’s payment accounts may be considered and only the accounts that work will be displayed in the end.  Therefore, the visual representation shows that only the most recommended accounts may be “credit card”, “debit card,” and “money order” (and the other accounts that had first been chosen to be analyzed by the user are no longer displayed – providing a visual representation that they are not suitable).  The latency payment settlement system analyzed all of the user’s payment accounts when analyzing, such as rewards programs currency, virtual currency, electronically tradable financial instruments, and/or the like.  The interface allows a user to check a box or press a selection box of what payments to consider in the analysis and later when deciding which payment account to use to complete the transaction.  If an account is not displayed, that is because the account has a restriction that prevents it from being used in this particular transaction.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith/Calinog to incorporate the teachings of Magruder and specifically disclose a payment timing constraint indicates a length of time to process the associated payment option and providing a visual indication whether any of the at least one payment options is unsuitable for processing the transferring of the payment amount because doing so helps protect a merchant from any risk and uncertainty associated with processing various currency types and high latency payment methods, and provides users with a quoted amount that is valid for an optimal fixed period of time (see at least Magruder [0018]-[0022]). 


Claim 2
Smith/Calinog/Magruder disclose the limitations shown above.  Further Smith discloses:
(Original) The computer-implemented system of claim 1, wherein the plurality of business records is created and maintained in a repository accessible to the at least one processor.  (see at least [0032] [0033] [0038] [0005] [0007] [0022]-[0028] [0057]-[0073].  Smith discloses data is stored in a database/storage.  The database includes payment bills and payment account information.).

Claim 3
Smith/Calinog/Magruder disclose the limitations shown above.  Further Smith discloses:
 (Original) The computer-implemented system of claim 2, wherein the repository is a centralized repository.  (see at least [0021] [0032] [0033] [0038] [0005] [0007] [0022]-[0028] [0057]-[0073].  Smith discloses the Financial Institution uses its FI central/third party computer system to access payer account records when a payer wishes to use the FI's third party payment services.).

Claim 4
Smith/Calinog/Magruder disclose the limitations shown above.  Calinog specifically discloses that data is accessible to the processor through an application program interface (API):
 (Original) The computer-implemented system of claim 1, wherein at least a portion of the plurality of business records is accessible to the at least one processor through an application program interface (API).   (see at least [0031] [0035] [0055] [0078] [0084] [0023]-[0025] [0042]-[0048] [0052] [0054] [0058]-[0063] [0074] [0089].  Calinog discloses the mobile banking circuit of the computing devices may comprise, be part of, and/or be configured to interact with (for example, through an application programming interface (API)) with one or more circuits of the provider computing system
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith/Calinog/Magruder to incorporate the teachings of Calinog and specifically disclose that data is accessible to the processor through an application program interface (API) because doing so would help analyze the payer and the payee’s business in order to generate payment options that suit both the payer and the payee (for example: if a payee is a catering company and needs some money upfront for the catering order) (see at least Calinog [0014]-[0016] [0022] [0042]). 

Claims 5, 16
Smith/Calinog/Magruder disclose the limitations shown above.  Calinog specifically discloses the payer information comprises information concerning the account information, payment preferences, transaction related information specific to the business:
 (Original) The computer-implemented system of claim 1, wherein the business profile comprises information concerning name, address, contact information, account information, payment preference, banking relationship, or transaction related information specific to a business.  (see at least [0015] [0032] [0042] [0021] [0022]-[0025] [0042]-[0048] [0052] [0054] [0058]-[0063] [0074] [0089].  Calinog discloses analyzing information from the payee data sources to generate preferred payment terms for the payee, calculating a cash flow stream and/or a minimum account balance threshold for the payee.  Further, accurate and realistic predictions of consensus payment terms are facilitated by using a payment terms pattern repository with at least one attribute descriptive of a property of a previous transaction between the parties.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith/Calinog/Magruder to incorporate the teachings of Calinog and specifically disclose that the payer information comprises information concerning the account information, payment preferences, transaction related information specific to the business because doing so would help analyze the payer and the payee’s business in order to generate payment options that suit both the payer and the payee (for example: if a payee is a catering company and needs some money upfront for the catering order) (see at least Calinog [0014]-[0016] [0022] [0042]).

Claims 6, 17
Smith/Calinog/Magruder disclose the limitations shown above.  Further Smith discloses:
 (Original) The computer-implemented system of claim 1, wherein the generating the at least one payment option further comprises: generating the at least one payment option based on information concerning the user, the user's banking information, the user's payment preference, the intended recipient, the intended recipient's banking information, and the intended recipient's payment preference.  (see at least [0023] [0047] [0050] [0052] [0032]-[0039] [0005] [0007] [0022]-[0028] [0057]-[0073].  Smith discloses that account data records will be referenced by the payment options rules.  The account data records include payment history and past payment preferences.). 

Smith/Calinog/Magruder disclose the limitations shown above.  Calinog specifically discloses generating the payment option based on the recipient’s banking account information, payment preference, and type of payer:
The computer-implemented system of claim 1, wherein the generating the at least one payment option further comprises: generating the at least one payment option based on information concerning the user, the user's banking information, the user's payment preference, the intended recipient, the intended recipient's banking information, and the intended recipient's payment preference. (see at least [0023]-[0025] [0042]-[0048] [0052] [0054] [0058]-[0063] [0074] [0089].  Calinog discloses that data is examined from the payee’s data source (i.e., their accounts at their banks)/account balances.  The accounts will be examined to determine the payee and payer’s cash flows.  The type of business the payer runs is also a consideration (some businesses (e.g., catering company) require a deposit to purchase materials (i.e., food) before an event).  Furthermore, the payee and payer’s preferences of payments timeline will be analyzed.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith/Calinog/Magruder to incorporate the teachings of Calinog and specifically disclose generating the payment option based on the recipient’s banking account information, payment preference, and type of payer because doing so would help analyze the payer and the payee’s business in order to generate payment options that suit both the payer and the payee (for example: if a payee is a catering company and needs some money upfront for the catering order) (see at least Calinog [0014]-[0016] [0022] [0042]). 

Claims 7, 18
Smith/Calinog/Magruder disclose the limitations shown above.  Further Smith discloses:
 (Original) The computer-implemented system of claim 6, wherein the generating the at least one payment option further comprises: generating the at least one payment option based on the payment amount.  (see at least Fig. 5A; Fig. 4A; Fig. 4B [0005] [0007] [0022]-[0028] [0043]-[0049] [0057]-[0073].  Smith discloses a Payment Option Generator.  Smith discloses presenting at least one payment option to payer on interface, including option based on payment window selected with current date (e.g., July 10, 2007) as payment dates; also present option for next following payment window; e.g., Option 1: July 10-28 pay $100 + $5 fee; Option 2: July 29-30 pay $100 + $10 fee.  There may also be an option of a late payment with interest and/or a late payment with penalty based on formula and facts of individual payer history.).

Claims 8, 19
Smith/Calinog/Magruder disclose the limitations shown above.  Further Smith discloses:
 (Original) The computer-implemented system of claim 6, wherein the generating the at least one payment option further comprises: generating the at least one payment option based on a payment date specified by the user.   (see at least Fig. 5A; Fig. 4A; Fig. 4B [0005] [0007] [0022]-[0028] [0043]-[0049] [0057]-[0073].  Smith discloses a Payment Option Generator.  Smith discloses presenting at least one payment option to payer on interface, including option based on payment window selected with current date (e.g., July 10, 2007) as payment dates; also present option for next following payment window; e.g., Option 1: July 10-28 pay $100 + $5 fee; Option 2: July 29-30 pay $100 + $10 fee.  Moreover, the Financial Institution and the biller may have a fee arrangement between themselves.).

Claims 9, 20
Smith/Calinog/Magruder disclose the limitations shown above.  Calinog specifically discloses the payment option is based on restrictions, limitations, or preferences imposed by the bank:
(Original) The computer-implemented system of claim 6, wherein the generating the at least one payment option further comprises: generating the at least one payment option based on restrictions, limitations, or preferences imposed by a bank associated with at least one of the user or the intended recipient.  (see at least [0023]-[0025] [0032] [0031] [0042]-[0048] [0051] [0052] [0054] [0058]-[0063] [0074] [0089].  Calinog discloses that the a payment option may be declined.  The payment option may be based on the cash flow in payee and payer accounts (there may be threshold rules by the banks on cash flow).  There are also fee and settlement rules that are factored into the various payment terms.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith/Calinog/Magruder to incorporate the teachings of Calinog and specifically disclose that the payment option is based on restrictions, limitations, or preferences imposed by the bank because doing so would help analyze the payer and the payee’s business in order to generate payment options that suit both the payer and the payee (for example: if a payee is a catering company and needs some money upfront for the catering order) (see at least Calinog [0014]-[0016] [0022] [0042]). 

Claims 10, 21
Smith/Calinog/Magruder disclose the limitations shown above.  Further Smith discloses:
 (Original) The computer-implemented system of claim 6, wherein the generating the at least one payment option further comprises: 6Application No.: 16/899,429 Attorney Docket No.: 11360.0687-00000 generating the at least one payment option based on payment options previously used by the user.   (see at least [0023] [0047] [0050] .   Smith discloses the biller may wish to consider historical billing and payment records for a particular payer (customer) as part of determining the payment options to be offered.).

Claims 13, 24
Smith/Calinog/Magruder disclose the limitations shown above.  Calinog specifically discloses indicating whether a payment option is declined:
 (Original) The computer-implemented system of claim 1, wherein the providing the at least one payment option for display to the user via the user interface further comprises: indicating whether any of the at least one payment option is unsuitable for processing the transferring of the payment amount from the user to the intended recipient.  (see at least [0051] [0052] [0056] [0066] [0075].  Calinog discloses that the payment terms may be declined and new terms may be proposed and rescheduled.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith/Calinog/Magruder to incorporate the teachings of Calinog and specifically disclose indicating whether a payment option is declined: because doing so would help analyze the payer and the payee’s business in order to generate payment options that suit both the payer and the payee (for example: if a payee is a catering company and needs some money upfront for the catering order) (see at least Calinog [0014]-[0016] [0022] [0042]). 

Claim 15
Smith/Calinog/Magruder disclose the limitations shown above.  Further Smith discloses:
 (Original) The computer-implemented system of claim 14, wherein the at least one processor is configured to execute in conjunction with the financial transaction system to perform the searching of the at least one matching business record and the generating of the at least one payment option. (see at least [0021] [0032]-[0038] [0005] [0007] [0022]-[0028] [0057]-[0073] Fig. 1; Fig 5A.  Smith discloses the electronic bill payment system opens a screen on a graphical user interface to allow a user to search for a bill payment.  Smith discloses data is stored in a database/storage.  The database includes historical payment bills and payment account information.  Later, Smith discloses the payer selects a presented option.).

Claim 28
Smith/Calinog/Magruder disclose the limitations shown above.  Salmon specifically discloses a payment option is unsuitable based on the payment amount exceeds a predetermined limit or the payment timing constraint cannot be satisfied:
 (New) The computer-implemented system of claim 1, wherein a payment option is unsuitable based on any one or more of: the payment amount exceeds a predetermined limit; the payment timing constraint cannot be satisfied; or the intended recipient's bank does not accept the payment type.   (see at least [0018]-[0021] [0024] [0028] [0031] [0033]-[0035] [0044]-[0045] [0049] [0052]-[0054] [0082] Fig. 1A.  Magruder discloses a latency payment settlement that assists a user in selecting a payment method to choose for a transaction after analyzing the transaction cost, buffer costs and exchange rate costs (i.e., transaction costs associated with the payment type), payment accounts available for use, and the latency period in which the merchant wants to be paid and the payment account will pay.  Magruder discloses that all of the user’s payment accounts may be considered and only the accounts that work will be displayed.  For example, the most recommended accounts may be “credit card”, “debit card,” and “money order”.  However, the latency payment settlement system analyzed all of the user’s payment accounts when analyzing, such as rewards programs currency, virtual currency, electronically tradable financial instruments, and/or the like.  If an account is not displayed, that is because the account has a restriction that prevents it from being used in this particular transaction.  The restriction may be that there are not enough funds or the merchant will not be paid in time.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith/Calinog/Magruder to incorporate the teachings of Magruder and specifically disclose a payment option is unsuitable based on the payment amount exceeds a predetermined limit or the payment timing constraint cannot be satisfied because doing so helps protect a merchant from any risk and uncertainty associated with processing various currency types and high latency payment methods, and provides users with a quoted amount that is valid for an optimal fixed period of time (see at least Magruder [0018]-[0022]). 


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2010/0042537 A1) hereinafter Smith, in view of Calinog et al. (US 2020/0034813 A1) hereinafter Calinog, in view of Magruder et al. (US 2012/0239556 A1) hereinafter Magruder, in view of Salmon (WO 2012/097108 A1) hereinafter Salmon.
Claim 27
Smith/Calinog/Magruder disclose the limitations shown above.  Smith/Calinog/Magruder fail to specifically disclose where an unsuitable payment option is displayed in a greyed out style.
Though, Salmon discloses the following limitations:
 (New) The computer-implemented system of claim 1, wherein an unsuitable payment option is not displayed or is displayed in a greyed out style.  (see at least [0080].  Salmon discloses that the client may specifically grey out unavailable destination programs to indicate that the unavailable program cannot be selected by the user for the exchange transaction.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic bill payment with variable payment options of Smith/Calinog/Magruder to incorporate the teachings of Salmon and specifically disclose where an unsuitable payment option is displayed in a greyed out style because doing so would help the highlight the preferred options to draw the user’s attention to the most optimal option for the exchange transaction (see at least Salmon Claim 34; [0080] [0081] [0034] [0035]).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gonthier et al. (US 2014/0032399 A1) discloses presenting viable accounts based on delaying transaction costs and analyzing the time when processing the payment will occur.  If sufficient funds are not available in an account, for example the debit card, the debit card selection will be ‘greyed’ out.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON L. LAMB/Examiner, Art Unit 3691